            Case 1:18-cv-08248-RA Document 46 Filed 03/29/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
                                                                        :
HICHAM ABOUTAAM,
                                                                        :
                                             Plaintiff,                 :
                              -against-                                 :
                                                                          No. 18-cv-8248-RA
                                                                        :
                                                                        :
                                                                          DECLARATION OF
L’OFFICE FEDERALE DE LA CULTURE DE LA                                   :
                                                                          KEVIN N. AINSWORTH
CONFEDERATION SUISSE, Federal Office of                                 :
Culture of the Swiss Confederation, et al.,                             :
                                                                        :
                                             Defendants.                :
                                                                        :
------------------------------------------------------------------------x



       I, Kevin N. Ainsworth, hereby declare the following to be true under penalty of perjury:

       1.      I am an attorney and member of the firm Mintz Levin Cohn Ferris Glovsky and

Popeo, P.C., attorneys for Plaintiff Hicham Aboutaam. I submit this declaration to place into

evidence certain documents pertinent to the motions to dismiss filed by defendants.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of the UNESCO

Convention on the Means of Prohibiting and Preventing the Illicit Import, Export and Transfer of

Ownership of Cultural Property, adopted November 14, 1970.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of a report titled

“International Transfer of Cultural Objects: UNESCO Convention of 1970 and Unidroit

Convention of 1995: Report of the Working Group,” which was published by the Defendant

Federal Office of Culture (“FOC”), in 1999.
            Case 1:18-cv-08248-RA Document 46 Filed 03/29/19 Page 2 of 4



       4.      Attached hereto as Exhibit 3 is a true and correct copy of an English language

version of Switzerland’s Cultural Property Transfer Act (“CPTA”), which I downloaded from a

website of the FOC at this link:

https://www.bak.admin.ch/dam/bak/en/dokumente/kulturguetertransfer/gesetze/kulturguetertrans

fergesetzkgtg.pdf.download.pdf/cultural_propertytransferactcpta.pdf.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of an English language

version of Switzerland’s Cultural Property Transfer Ordinance (“CPTO”), which I downloaded

from a website of the FOC at this link:

https://www.bak.admin.ch/dam/bak/en/dokumente/kulturguetertransfer/gesetze/kulturguetertrans

ferverordnungkgtv.pdf.download.pdf/cultural_propertytransferordinancecpto.pdf.

       6.      Attached hereto as Exhibit 5 is a true and correct copy of a Fact Sheet concerning

Bilateral Agreements published by the FOC.

       7.      Attached hereto as Exhibit 6 is a true and correct copy of a memorandum

published by the FOC and titled Import, Transit and Export of Cultural Property.

       8.      Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the

Federal Constitution of the Swiss Confederation.

       9.      Attached hereto as Exhibit 8 is a true and correct copy of the Association of Art

Museum Directors’ (“AAMD”) “New Report on Acquisition of Archaeological Materials and

Ancient Art, dated June 4, 2008.

       10.     Attached hereto as Exhibit 9 is a true and correct copy of the AAMD’s Guidelines

on the Acquisition of Archaeological Material and Ancient Art (revised 2013).

       11.     Attached hereto as Exhibit 10 is a true and correct copy of a collection of New

York Times articles regarding antiquities.
           Case 1:18-cv-08248-RA Document 46 Filed 03/29/19 Page 3 of 4



       12.        Attached hereto as Exhibit 11 is a true and correct copy of a New York Times

article, dated February 3, 2006, titled: “The Met, Ending 30-Year Stance, Is Set to Yield Prized

Vase to Italy.”

       13.        Attached hereto as Exhibit 12 is a true and correct copy of a document that I

printed from the website of the United States Copyright Office showing registration of a

copyright in the name of “Swiss Federal Office of Culture” for a book titled “Tschumi on

architecture: conversations with Enrique Walker.” That page names a second copyright claimant

for the book, Monacelli Press, which is located in New York City, according to its website:

https://www.monacellipress.com/contact/.

       14.        Attached hereto as Exhibit 13 is a document that I printed from Amazon.com

showing that the book titled “Tschumi on architecture: conversations with Enrique Walker”

(referred to in Ex. 12 hereto) is available for purchase via Amazon.com.

       15.        Attached hereto as Exhibit 14 is a document that I printed from Amazon.com

showing a number of books that list the Swiss Federal Office of Culture as either the author,

publisher, or editor.

       16.        Attachted hereto as Exhibit 15 is a true and correct copy of an article dated

September 11, 2017, from the website swissinfo.ch, with the title: “Priceless Roman sarcophagus

heads home after legal saga.”

       17.        Attached hereto as Exhibit 16 is a true and correct copy of an article dated

January 24, 2018, from the website of www.letemps.ch, titled: “Teodorin Obiang inquiry: a

rejected Geneva prosecutor.”

       18.        Attached hereto as Exhibit 17 is a true and correct copy of an article, dated May

13, 2018, printed from the website www.letemps.ch, with the title: “A Genève, des antiquités
            Case 1:18-cv-08248-RA Document 46 Filed 03/29/19 Page 4 of 4



séquestrées par la justice ont été volées” (“In Geneva, antiquities seized by Swiss authorities

have been stolen”).

       19.     Attached hereto as Exhibit 18 is a true and correct copy of an article dated August

17, 2018, printed from the website www.letemps.ch with the title: “La justice genevoise rend

5000 oeuvres à un marchand d'art.” (“Geneva authorities return 5,000 works of art to an art

dealer”.)

       20.     Attached hereto as Exhibit 19 is a true and correct copy of an article dated August

31, 2018, printed from the website of www.theartnewspaper.com titled: “Swiss Prosecutor

returns ‘Mesopotamian’ terracotta animal made by dealer’s 11-year-old-daughter—along with

5,000 seized antiquities.”

       21.     Attached hereto as Exhibit 20 is a true and correct copy of a letter (with certified

translation) from the Public Prosecutor of Geneva to attorney Didier Bottge, Esq. (attorney for

Ali Aboutaam), dated August 8, 2018.

       22.     Attached hereto as Exhibit 21 is a true and correct copy of excerpts from the

FOC’s 2017 Annual Report, as well as translations of the excerpts.

       23.     Attached hereto as Exhibit 22 is a true and correct copy of a mission statement

printed from the FOC’s website.



Dated: New York, New York
       March 29, 2019
                                                      /s/ Kevin N. Ainsworth
                                                      Kevin N. Ainsworth
